
      
        DEPARTMENT OF TRANSPORTATION
        Federal Transit Administration
        49 CFR Part 605
        [Docket No. FTA-99-5082]
        RIN 2132-AA67
        School Bus Operations; Amendment of Tripper Service Definition; Correction
        
          AGENCY:
          Federal Transit Administration (FTA), DOT.
        
        
          ACTION:
          Withdrawal of rulemaking; correction. 
        
        
          SUMMARY:

          The Federal Transit Administration (FTA) published a document in the Federal Register of January 28, 2005, withdrawing a notice of proposed rulemaking relating to its School Bus Operations regulation. This document misidentified the Regulation Identifier Number (RIN).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Elizabeth Martineau, 202-366-1936.
          Correction
          In the Federal Register of January 28, 2005, in FR Doc. 05-1644 on page 4081, in the heading section, correct the Regulation Identifier Number (RIN) to read:
           RIN 2132-AA67
          
            Dated: January 28, 2005.
            Scott A. Biehl,
            Assistant Chief Counsel for Legislation and Rulemaking.
          
        
      
      [FR Doc. 05-2022  Filed 2-2-05; 8:45 am]
      BILLING CODE 4910-57-M
    
  